



COURT OF APPEAL FOR ONTARIO

CITATION:
Shaw v. Phipps, 2012
    ONCA 155

DATE: 20120313

DOCKET: C53665

Goudge, Armstrong and Lang JJ.A.

BETWEEN

Michael Shaw and Chief William Blair

Appellants

and

Ronald Phipps

Respondent

and

Toronto Police Services
    Board

Respondent

and

Human Rights Tribunal
    of Ontario

Respondent

and

Ontario Human Rights
    Commission

Intervenor

Kevin A. McGivney and Lisa C. Cabel, for the appellants

Jayson Thomas, for the respondent Ronald Phipps

Antonella Ceddia, for the respondent Toronto Police
    Services Board

Margaret Leighton and Rochelle Fox, for the respondent
    Human Rights Tribunal of Ontario

Cathy Pike, for the intervenor Ontario Human Rights
    Commission

Heard: November 4, 2011

On appeal from the order of the Divisional Court (Wilson,
    Swinton and Nordheimer JJ.) dated October 6, 2010, with majority reasons by
    Wilson and Swinton JJ., reported at 2010 ONSC 3884, 271 O.A.C. 305, by way of
    judicial review of the decision of Kaye Joachim, Alternate Chair of the Human
    Rights Tribunal of Ontario, dated June 18, 2009.

Lang J.A.:

A.

INTRODUCTION

[1]

The Alternate Chair of the Human Rights Tribunal of Ontario (the Adjudicator)
    concluded that a police constable, Michael Shaw, discriminated against a letter
    carrier, Ronald Phipps, contrary to this provinces human rights legislation.

[2]

The decision arose from an incident that occurred while the police
    constable, and an officer trainee, were on patrol in an affluent
    neighbourhood.  The police officers had been directed by their superiors to maintain
    a watch for white Eastern European men with a vehicle.  Men fitting that
    description were suspected of cutting telephone lines in the area, which was a
    neighbourhood that Constable Shaw regularly patrolled.  While Constable Shaw did
    not see any men matching the description in the directive, he observed Mr.
    Phipps.

[3]

Mr. Phipps was dressed in a Canada Post uniform with a Canada Post
    satchel.  He was delivering mail door-to-door.  Constable Shaws suspicions
    were aroused because Mr. Phipps was not the regular letter carrier and because
    he delivered mail in an order that Constable Shaw testified was unusual.  By
    this point, Constable Shaw recognized that Mr. Phippss skin colour was black,
    although he testified that this realization did not inform his suspicions.  He
    testified that his concerns increased when Mr. Phipps knocked at the door of one
    of the houses.   After Mr. Phipps finished his conversation with the
    householder who answered the door, Constable Shaw sent the officer trainee to
    make inquiries about the content of the conversation.  The householder
    explained to the trainee that Mr. Phipps had been inquiring about some mis-delivered
    mail. Constable Shaws suspicions were not mollified.  To the contrary, he became
    concerned that Mr. Phipps might be wearing the postal uniform as a ruse.

[4]

Constable Shaw decided to stop Mr. Phipps.  He questioned him about his postal
    identification and had the trainee run Mr. Phippss name through a criminal
    records search.  When Constable Shaw learned nothing adverse about Mr. Phipps,
    he allowed him to resume delivery of the mail.  However, Constable Shaw subsequently
    made further inquiries of a white letter carrier in the area concerning Mr. Phippss
bona fides
.

[5]

On the basis of factual findings and inferences, the Adjudicator concluded
    that Mr. Phipps had established discrimination, including by satisfying the
    court that his colour was probably a factor, a significant factor, and
    probably the predominant factor in Constable Shaws actions towards Mr. Phipps
    (at para. 21).

[6]

The Divisional Court dismissed applications for judicial review of the
    Adjudicators decision.  The majority reasons of Wilson and Swinton JJ.
    concluded that the Adjudicators decision was reasonable in the sense that it
    was supported by the evidence and reflected a proper application of the correct
    law.  On the issue of discrimination, Nordheimer J. dissented.  In his view, the
    Adjudicators decision was unreasonable because he saw it as lacking evidentiary
    support and a proper analysis of the issues.

[7]

On this appeal, the appellants are Michael Shaw and his Chief of Police
    at the time, William Blair, who admitted responsibility for Constable Shaws
    conduct under the
Police Services Act
R.S.O. 1990, c. P.15.  The
    appellants argue the Divisional Court made the same reviewable errors as those
    made by the Adjudicator in:


(i)      identifying
      and applying the test for
prima facie
discrimination;

(ii)      effectively
      placing the onus on Constable Shaw to disprove discrimination; and

(iii)     failing
      to place proper weight on Constable Shaws evidence and in particular his role
      as a police officer.


[8]

The respondent Toronto Police Services Board also argues that the Adjudicator
    improperly shifted the onus to Constable Shaw or created an improper
    presumption of discrimination by referring to a concept of unconscious
    discrimination.

[9]

For the reasons that follow, I do not accept these challenges to the
    Divisional Court majority decision. In my view, that decision correctly
    concluded that the Adjudicators decision was reasonable because, when read
    fairly and in the context of the arguments presented, the decision demonstrated
    an application of the proper test and a proper weighing of the evidence. In my
    view, the Divisional Court dissent erred by not giving the required degree of
    deference to the Adjudicators findings and conclusions.

B.

DISCUSSION

(1)

Standard of Review

[10]

An
    Adjudicators decision is not subject to appeal, but only to judicial review:  see
    s. 45.8 of the
Human Rights Code
, R.S.O. 1990, c. H.19 (the
Code
).
    All counsel agree that the Divisional Court properly identified reasonableness
    as the appropriately deferential standard of review on an application for
    judicial review of the Adjudicators conclusion of discrimination:  see
Dunsmuir
    v. New Brunswick
, 2008 SCC 9, [2008] 1 S.C.R. 190.  In recognition that
    the Adjudicator has a specialized expertise in the area, the Divisional Court
    explained that the reasonableness standard accords the highest degree of
    deference  with respect to [the Adjudicators] determinations of fact and the
    interpretation and application of human rights law (at para. 41).  Deference
    is maintained unless the decision is not rationally supported.  The ultimate
    question is whether the result falls within the
Dunsmuir
range of
    possible, acceptable outcomes which are defensible in respect of the facts and
    the law, as the Divisional Court determined that it did (at para. 85).

(2)

Relevant Legislation
    and the Applicable
Prima Facie
Test

[11]

Section 1
    of the
Code
provides that every person has the right to equal treatment
    without discrimination on the basis of his or her colour. Section 9 provides
    that no one shall infringe a persons right to equal treatment.

[12]

The
    onus rests on a complainant to establish the prohibited discrimination in
    accordance with the 
prima facie
 test.  This description of the approach
    to establish discrimination comes from the decision of the Supreme Court of
    Canada in
Ontario Human Rights Commission v. Simpson-Sears Ltd.
,

[1985]
    2 S.C.R. 536, which was decided in the context of employment-related
    discrimination. In that case, the Supreme Court of Canada explained that [a]
prima
    facie
case in this context is one which covers the allegations made and
    which, if they are believed, is complete and sufficient to justify a verdict in
    the complainants favour in the absence of an answer from the person alleged
    to have discriminated (at p. 558).  This means that the onus lies on the
    complainant to establish discrimination on the balance of probabilities and
    that, if the complainant does so, the evidentiary burden shifts to the
    respondent.  See also
Ontario (Director, Disability Support Program) v. Tranchemontagne
,
    2010 ONCA 593, 269 O.A.C. 137.

[13]

The Adjudicator was cognizant of this aspect of the test and the
    proper onus. As she explained, [o]nce a
prima facie
case of
    discrimination has been established, the burden shifts to the respondent to
    provide a rational explanation which is not discriminatory (at para. 17).  When
    confronted with a
prima facie
case, the respondent must offer an
    explanation which is credible on all the evidence (at para. 17).  The
    complainant is not required to establish that the respondents actions lead to
    no other conclusion but discrimination.  Rather, the ultimate issue is whether
    an inference of discrimination is more probable from the evidence than the
    actual explanations offered by the respondent (at para. 17).

[14]

The three
    elements of the
prima facie
test were described by the Divisional
    Court majority, at para. 47, as requiring the complainant to prove the following:


1.       That
      he or she is a member of a group protected by the
Code
;

2.       That
      he or she was subjected to adverse treatment; and

3.       That
      his or her gender, race, colour or ancestry was a factor in the alleged adverse
      treatment.


See
Dang v. PTPC Corrugated Co
., 2007 BCHRT
    27, [2007] B.C.H.R.T.D. No. 27, at para. 82.

[15]

No issue is taken with these elements or principles explained by
    the Adjudicator, but rather with their application in this case.

(3)

The
Prima Facie
Element

[16]

The appeal
    challenges the Adjudicators interpretation and application of the
    discrimination

test in three ways.

[17]

First, the
    appellants argue that the Adjudicator skipp[ed] over the requirement  [to]
    establish a connection [or nexus] between Mr. Phippss colour and his treatment
    by Constable Shaw.  It is their position that no such connection is available
    on the record.  Second, the appellants argue that the Adjudicator did not
    properly articulate or make the required finding that the
prima facie
test was met and that her failure to do so rendered her decision unreasonable. 
    The third argument echoes the Divisional Court dissent position that the
    Adjudicator was obliged to declare whether the
prima facie
test was
    met at the conclusion of Mr. Phippss case and before Constable Shaw presented
    his case.  I will explain why I do not accept these challenges.

[18]

Addressing
    the first argument, while the Adjudicator may not have specifically delineated
    and individually parsed each of the three elements of the test seriatim, that
    may well have been because two out of three of the elements - Mr. Phippss
    colour and his adverse treatment - were conceded by Constable Shaws counsel and,
    in any event, were clear on the record.

[19]

In
    addition, the Adjudicator specifically recognized the need for a nexus or
    connection when she identified the core of the dispute.  In her words, at para.
    20, the issue to be determined was whether the applicants skin colour was a
    factor in Constable Shaws surveillance of, decision to stop, and subsequent
    inquiry about the applicant. While the appellants are correct that the
    Adjudicator did not use the specific word nexus, there is no mandatory
    incantation of particular words, provided that the Adjudicator understood the
    need for the complainant to establish this element of the test. The record
    establishes that she did so.

[20]

In her
    reasons, the Adjudicator gave particular attention to whether colour or race
    was a factor in Constable Shaws conduct towards Mr. Phipps.  The Adjudicators
    repeated reference to this factor evidences that, indeed, she was cognizant
    of the need for a connection or link between the complainants colour and the Constables
    actions.

[21]

The
    Adjudicator examined the evidence on this issue with care and linked that
    evidence to her conclusion that Mr. Phippss colour in an affluent
    neighbourhood was a factor, a significant factor, and probably the predominant
    factor, whether consciously or unconsciously, in Constable Shaws actions (at
    para. 21).

[22]

The
    Adjudicators clear finding that colour was a factor, when combined with the
    other two conceded elements of the
prima facie
test  Mr. Phippss colour
    and adverse treatment  provided a reasonable basis, indeed a solid foundation,
    for her conclusion of discrimination.

[23]

This conclusion
    was supported by the following findings regarding the impugned interaction
    between Constable Shaw and Mr. Phipps:



·

Constable Shaw stopped and questioned Mr. Phipps even though his
        appearance did not match the description given in the directive (white, East
        European men driving a vehicle);

·

Constable Shaw did not approach or question any white service or
        construction workers present in the same neighbourhood; and

·

Constable Shaw subsequently approached a white letter carrier in
        the neighbourhood to inquire about Mr. Phippss
bona fides
.



[24]

The
    Adjudicator also considered Constable Shaws denial of any racial reasoning and
    his evidence explaining his actions involving Mr. Phipps.  However, the
    Adjudicator came to a reasoned decision explaining why she did not accept
    Constable Shaws position as providing a credible non-discriminatory
    explanation for his conduct toward Mr. Phipps.

[25]

In
    essence, the appellants argument amounts to an attack on the Adjudicators
    factual findings and the inferences she drew from those findings. As the
    Divisional Court observed, those findings are entitled to considerable
    deference.  In my view, the Divisional Court majority correctly concluded that
    there was no basis for this court to interfere.

[26]

In
    their second challenge to the Adjudicators interpretation and application of
    the
prima facie
test, the appellants argue that the Adjudicator erred
    in not stating precisely that the
prima facie
test had been satisfied.
    On this issue, I observe, as did the Divisional Court, that the Adjudicator
    expressly referred to the need to establish a 
prima facie
case of
    discrimination. The experienced Adjudicator would be familiar with the three
    elements of the test, which are well known in human rights law. In my view, a
    fair reading of the Adjudicators reasons leaves no room for doubt by any
    reader that the Adjudicator concluded that this foundational human rights test
    was met based on her assessment of the evidence and her knowledge of the law. 
    I would not give effect to this argument.

[27]

Finally,
    both before the Divisional Court and before this court, the appellants argued
    that the Adjudicator was obliged to declare that the test had been met at the
    conclusion of the complainants case and before she allowed Constable Shaw to
    give his evidence.

[28]

Constable
    Shaw has not provided authority for this proposition. Where as here, the person
    alleged to have discriminated chooses to give evidence, the Adjudicator must
    decide the case based on all the evidence.  Moreover, the argument purports to
    engage the same test at the end of the complainants case as at the end of
    Constable Shaws evidence: whether discrimination has been proven.  Recalling
    the words of the Adjudicator, which were also adopted by the Divisional Court,
    [t]he ultimate issue is whether an inference of discrimination is more
    probable from the evidence than the actual explanations offered by the
    respondent:  see Divisional Court reasons at para. 77 and Adjudicators
    reasons at para. 17.  In the human rights context, there is no rational
    justification for requiring an adjudicator to decide the same issue on two occasions
    at two different points in the hearing in the absence of any challenge to the
    sufficiency of the evidence at the conclusion of the complainants case.  I
    would not give effect to this aspect of the argument.

(4)

Placement of the
    Onus

[29]

In
    a related argument, the appellants take the position that the effect of the Adjudicators
    reasoning, including her approach to the discrimination test, improperly placed
    the onus on Constable Shaw to disprove discrimination.  I do not agree.  As in
    the usual civil case, the Adjudicator will decide the case on the basis of all
    the evidence, cognizant of the principle that the onus rests and remains on the
    complainant throughout the case to establish the complaint.

[30]

The
    Adjudicator expressly recognized the basic principle that the onus is on the
    complainant to establish a 
prima facie
case of discrimination after
    which the burden shifts to the respondent to provide a rational explanation
    which is not discriminatory (at para. 17).  She specifically addressed
    whether the inference of racial discrimination is more probable than the
    explanations offered by the respondent (at para. 18).

[31]

The
    Adjudicator also recognized, to establish his case, that the complainant need
    not prove that the Constables adverse actions were rationally consistent only
    with discrimination.  Rather, the test was met if one of the factors
    influencing Constable Shaws actions was Mr. Phippss colour.  The Adjudicator
    understood that Mr. Phipps was required to establish discrimination and only if
    he did so would it be necessary for Constable Shaw to provide a rational and credible
    explanation for his actions other than discrimination.

[32]

With
    those principles in mind, the Adjudicator considered the whole of the evidence and
    rejected Constable Shaws explanation that Mr. Phippss conduct raised a
    suspicion of illegal activity.  As the Divisional Court majority observed, the
    Adjudicator carefully considered [Constable] Shaws explanations for his
    conduct and found that he was unable to rebut the
prima facie
case of
    discrimination (at para. 84).  Moreover, in the majoritys description, the
    Adjudicator reasonably concluded that the combination of [Constable Shaws]
    actions when viewed together further supports the conclusion of discrimination
    (at para. 72).  I agree and would not give effect to this ground of appeal.

[33]

The
    Adjudicators reasons are also challenged on the basis that they arrive at a
    conclusion of discrimination based on unconscious discrimination.  The appellants
    argue that this concept improperly imposes a burden of disproof on Constable
    Shaw. However, this was not a case where the Adjudicator concluded, without
    supporting evidence, that because discrimination can be unconscious, Constable
    Shaw unconsciously discriminated against Mr. Phipps.  Indeed, the Adjudicator did
    not assume discrimination, but drew an inference of discrimination from a
    number of different pieces of evidence.

[34]

As
    the Adjudicator observed, in any event, proof of Constable Shaws subjective
    intention to discriminate is not a necessary component of the test.  There is
    seldom direct evidence of a subjective intention to discriminate, because [r]acial
    stereotyping will usually be the result of subtle unconscious beliefs, biases
    and prejudices and racial discrimination often operates on an unconscious
    level. For this reason, discrimination is often proven by circumstantial
    evidence and inference (at paras. 16 and 18).  See also
Radek v. Henderson
    Development (Canada) Ltd. (No. 3),
2005 BCHRT 302, [2005] B.C.H.R.T.D. No.
    302, at para. 482.

[35]

The
    Divisional Court majority concluded that the Adjudicator was entitled to and,
    indeed, obliged to draw reasonable inferences from proven facts about Constable
    Shaws actions and whether Mr. Phippss colour was a factor in those actions
    (at para. 75).  In rejecting the argument concerning an improper use of unconscious
    discrimination, the Divisional Court majority explained at para.  81 that its
    conclusion was not based on Mr. Phipps' perception of racism, but on the
    Adjudicators appreciation of all the evidence it accepted after rejecting the
    evidence that the conduct of Mr. Phipps should have aroused the suspicion of
    the police of potential illegal activity.  It was on this basis that the
    Adjudicator arrived at a finding of discrimination:


The Tribunal found that the most rational explanation for the
      actions of [Constable] Shaw was that they were motivated by race - that is, Mr.
      Phipps was an unknown black man in an affluent neighbourhood, and, therefore,
      he may be disguised as a postal worker, acting for an improper or illegal
      purpose.


[36]

I
    agree that the Adjudicator did not use unconscious discrimination to place
    the onus on Constable Shaw improperly.  I would not give effect to this ground
    of appeal.

(5)

Consideration of the
    Evidence

[37]

Finally,
    the appellants argue that the Adjudicator failed to give sufficient weight to
    Constable Shaws position as a police officer.

[38]

Before
    the Adjudicator, the appellants argued that the discrimination test should be
    different when it involves allegations against police officers.  Specifically,
    the appellants argued that the test should be the same as that applied to
    potential racial profiling in the criminal law context where an accused brings
    an application for the exclusion of evidence pursuant to the
Canadian
    Charter of Rights and Freedoms
.  Relying on
Kampe v. Toronto Police
    Services Board
, 2008 HRTO 304, [2008] O.H.R.T.D. No. 302, at paras. 11-12,
    the appellants argued that the question to be asked was whether the Constable had
    articulable cause for the treatment of the letter carrier and whether there was
    an improper purpose in that treatment.  The application of this criminal law
    test in a discrimination case was rejected by the Divisional Court and not pursued
    on appeal to this court.

[39]

The
    majority of the Divisional Court also rejected the appellants argument that
    the test should be whether the police constable acted reasonably in accordance
    with the negligence test applied in
Hill v. Hamilton-Wentworth Regional
    Police Services Board,
2007 SCC 41, [2007] 3 S.C.R. 129.  As the
    Divisional Court pointed out, this argument was not raised before the
    Adjudicator, nor was any expert evidence called to support the position that
    the police constables actions were reasonable.  In these circumstances the
    Divisional Court correctly declined to consider the argument on appeal.  The
    Adjudicators role was not to determine whether Constable Shaws actions were
    reasonable, but rather, whether they were discriminatory contrary to the
Code
.

[40]

Again
    on this appeal, the appellants argue that the Adjudicator erred by failing to
    give adequate weight to Constable Shaws evidence and to the legitimate role
    and duty of the police to investigate circumstances of possible wrongdoing.

[41]

In
    my view, the Adjudicator gave careful consideration to the particular position
    of police officers.  Constable Shaw pointed to the
Police Services Act
provisions that place a duty on police officers to prevent crime, apprehend
    criminals, and perform the duties they are assigned.  As the Divisional Court correctly
    concluded, the Adjudicator did not fail to have regard to the unique duties of
    police officers or Officer Shaws obligations to investigate crime.  Further, her
    task was to determine whether the powers exercised by this police officer in
    carrying out this duty complied with the
Code
 (at paras. 91 and 95).

[42]

In
    fulfilling that task, the Adjudicator was entitled to consider other
    requirements of the
Police Services Act
, including the principles
    articulated in s. 1 that highlight [t]he importance of safeguarding the
    fundamental rights guaranteed by the...
Code
and [t]he need for
    sensitivity to the pluralistic, multiracial and multicultural character of
    Ontario Society.  In the words of the Divisional Court majority:  Police
    officers therefore have a statutory duty to uphold the
Code
, and in
    this the [Adjudicator] had proper regard to police officers statutory duties
    (at para. 91).  There is no basis to interfere with this conclusion.

C.

RESULT

[43]

For
    these reasons, I would dismiss the appeal.

[44]

In
    accordance with the positions advanced by counsel, I would make no order for
    costs.

Released: March 13, 2012                            S.E.
    Lang J.A.

STG                                                       I
    agree S.T. Goudge J.A.

I
    agree Robert P. Armstrong J.A.


